Stanard, J.
delivered the following as the resolution of the court:
The court is of opinion that the case made by the bill was not one for the equitable jurisdiction of any court; and if it were, that jurisdiction could not have been properly exercised by the circuit court of Nelson. On this ground, without deciding or even considering any other question in the case, the court is of opinion that the decree is erroneous : therefore it is decreed and ordered that the same be reversed and annulled, and that the appellee do pay to the appellants their costs by them expended in the prosecution of their appeal. And this court proceeding to pronounce such decree as *615the said circuit court ought to have pronounced, it is further decreed and ordered that the bill of the appellee be dismissed, and that he pay unto the appellants their costs by them about their defence in the said circuit court expended.